                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT



JARAH MICHAL DAVIS,                               :
     Petitioner,                                  :
                                                  :
v.                                                :   Case No. 3:19-cv-1431 (KAD)
                                                  :
STEVEN FAUCHER,                                   :
     Respondent.                                  :



                  RULING ON RESPONDENT’S MOTION TO DISMISS

Preliminary Statement

       On September 10, 2019, the petitioner, Jarah Micah Davis (“Davis”), filed this petition

for writ of habeas corpus pursuant to 28 U.S.C. § 2254 challenging his 2017 convictions.

Although Davis lists the three counts with which he was charged, sexual assault in the first and

second degrees and delivery of alcohol to a minor, Pet., Doc. No. 1, at 2 ¶ 5, it is clear that Davis

was convicted only of sexual assault in the second degree and delivery of alcohol to a minor.

Resp’t’s Mem., Doc. No. 11 at 1; see also State v. Davis, 180 Conn. App. 799, 801, 185 A.3d

654, 656 (2018). Davis asserts two Sixth Amendment challenges to his conviction, the substance

of which are not germane to the issues pending before the Court. Pending is the respondent’s

motion to dismiss the petition as time-barred. For the following reasons, the respondent’s motion

is denied.

Procedural Background

       Davis was convicted after a jury trial on one count of sexual assault in the second degree

and one count of delivery of alcohol to a minor. Davis, 180 Conn. App. at 801, 185 A.3d at 656.
He was sentenced to a term of imprisonment of nine years, execution suspended after fifty

months, followed by ten years of probation. Id. at 803-04, 185 A.3d at 658.

         Davis timely filed a direct appeal from this conviction. On appeal, he asserted first, that

there was insufficient evidence to prove beyond a reasonable doubt that the alleged victim was

physically helpless within the meaning of the statute and, second, that the trial court improperly

denied his pretrial motion to dismiss the second count of the substitute information charging him

with sexual assault in the second degree. On April 10, 2018, the Connecticut Appellate Court

affirmed Davis’ conviction. Id. at 801, 185 A.3d at 656. On April 25, 2018, Davis filed a Petition

for Certification to the Connecticut Supreme Court.

         On May 23, 2018, the Connecticut Supreme Court denied the Petition for Certification.

State v. Davis, 328 Conn. 941, 184 A.3d 760 (2018). Davis did not file a petition for writ of

certiorari in the United States Supreme Court. Doc. No. 1 at 4 ¶ 16. Nor did he file a petition for

writ of habeas corpus in state court. Id. at 5 ¶ 17. However, on June 1, 2018, Davis filed a motion

for reconsideration en banc in the Connecticut Supreme Court seeking reconsideration of the

denial of his Petition for Certification. That motion was denied on September 12, 2018. Doc. No.

1 at 239 (order denying motion for reconsideration).

         As indicated, Davis electronically filed this federal petition on September 10, 2019.1

         Discussion

         Generally, a defendant challenging a judgment of conviction imposed by a state court

must bring a federal habeas corpus petition within one-year from the date the state conviction


          1
            Davis’ declaration under penalty of perjury on the petition is dated September 29, 2019. Doc. No. 1 at 19.
As this date is obviously incorrect, the Court assumes the petition was given to prison officials for filing on
September 10, 2019, the first of the two dates on the petition indicating that it was scanned and emailed to the court.
Id. at 1.
                                                           2
became final. See 28 U.S.C. § 2244(d)(1). The date a conviction becomes final is defined as the

completion of the direct appeal or the conclusion of the time within which an appeal could have

been filed,2 id., and may be tolled for any period during which “a properly filed application for

State post-conviction or other collateral review with respect to the pertinent judgment or claim is

pending.” 28 U.S.C. § 2244(d)(2); see also Gonzalez v. Thaler, 565 U.S. 134, 150 (2012) (direct

review of a conviction includes review by Supreme Court on petition for writ of certiorari).

        Here, the respondent argues that the petition is time-barred because the petitioner’s

conviction became final as of August 22, 2018 and therefore the limitations period ended one

year later, on August 22, 2019. Specifically, the respondent contends that the limitations period

commenced on August 22, 2018 because that is the day following the conclusion of the ninety

(90) day period during which Davis could have filed a petition for certiorari to the United States

Supreme court following the Connecticut Supreme court’s denial of the Petition for Certification

on May 23, 2018. The respondent further relies on the fact that Davis did not file any post-

conviction challenges that would otherwise toll the limitations period.

        The respondent does not, however, address the motion for reconsideration en banc or its

impact on the date Davis’ conviction became final. A timely motion for reconsideration delays

the date on which a conviction becomes final.3 See, e.g. Clark v. Barkley, 51 F. App’x 332 (2d


        2
          The statute also provided that the limitations period may commence on
                 (B) the date on which the impediment to filing an application created by State
                 action in violation of the Constitution or laws of the United States is removed, if
                 the applicant was prevented from filing by such State action;
                 (C) the date on which the constitutional right asserted was initially recognized by
                 the Supreme Court, if the right has been newly recognized by the Supreme Court
                 and made retroactively applicable to cases on collateral review; or
                 (D) the date of which the factual predicate of the claim or claims presented could
                 have been discovered through the exercise of due diligence.
28 U.S.C. § 2244(d)(1). None of these provisions are relevant to this action.
        3
          Although the Court did not find binding precedent on this issue, common sense supports this conclusion.
                                                        3
Cir. 2002). There, the court noted that the ninety-day period to file a petition for certiorari

commenced after the highest state court denied a motion for reconsideration.4 Id. at 333. The

court also noted that an untimely filing would have no effect. Id. at 335. See also Vega v.

Bellnier, No. 10-CV-4202(KAM), 2010 WL 4484377, at *1 (E.D.N.Y. Nov. 1, 2010) (stating

that petitioner’s conviction would become final ninety days after New York Court of Appeals

denied leave to appeal or, if motion for reconsideration was timely filed under state law, ninety

days after New York Court of Appeals denied motion for reconsideration of denial of leave to

appeal).

        The Connecticut Rules of Appellate Procedure provide that a motion for reconsideration

must be filed within ten (10) days “from the date when the decision or any order being

challenged is officially released.” Connecticut Practice Book, Sec. 71-5. The Connecticut

Supreme Court denied the Petition for Certification on May 23, 2018. Davis filed his motion for

reconsideration on June 1, 2018, nine days later. Thus, the motion for reconsideration was timely

filed. It was denied on September 12, 2018. Davis’ conviction, therefore, became final ninety

days later, on December 11, 2018. The one-year limitations period commenced the following day




Had the motion for reconsideration en banc been granted, the petitioner would have been given an additional
opportunity to prevail on his claims in state court.
         4
           Similarly, district courts generally consider a motion for reconsideration of the denial of a motion for
post-conviction relief to toll the limitations period. See, e.g., Cobaugh v. Kaplan, No. 9:12-CV-1798(GTS/ATB),
2013 WL 6510751, at *4 (N.D.N.Y. Dec. 11, 2013) (limitations period tolled until “Appellate Division denied
petitioner’s motion for reconsideration from the order denying leave to appeal from the denial of petitioner’s 440
motion”); Barnes v. Brandt, No. 09 Civ. 9533 PGG, 2012 WL 2512218, at *4 (S.D.N.Y. June 29, 2012) (limitations
period remained tolled until New York Court of Appeals denied petitioner’s application for reconsideration of
decision denying leave to appeal denial of petition for writ of coram nobis); Simpson v. Greene, No. 03 Civ. 6323
GEL, 2003 WL 22999489, at *1 n.2 (S.D.N.Y. Dec. 22, 2003) (“better view … is that [petitioner’s] reconsideration
motion at most tolled the statute of limitations while it remained pending”).

                                                         4
and would have expired on December 11, 2019. Davis’ petition, filed in September 2019, was

timely filed.

Conclusion

       The respondent’s Motion to Dismiss [Doc. No. 10] is DENIED.

       The respondent is directed to file his response to the petition on or before March 2, 2020.

       SO ORDERED this 28th day of January 2020 at Bridgeport, Connecticut.


                                                     /s/
                                                    Kari A. Dooley
                                                    United States District Judge




                                                5
